Citation Nr: 1826070	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-04 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic neuritis at T6-T7.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar spine disability from October 31, 2009 to August 11, 2016.

3.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from August 12, 2016 to March 10, 2017.

4.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability beginning March 11, 2017.

REPRESENTATION

Appellant represented by:	Larry Stokes, Agent



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from July 1999 to October 2009.  He subsequently enlisted in the Air Force Reserve in May 2013, and apparently is still a member.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  In that rating action, the RO, in part, granted service connection for disc disease, mild L4-5 and L5-S1 with scoliosis; an initial zero percent disability rating was assigned, effective October 31, 2009.  The RO also denied the appellant's claim for service connection for neuritis of the thoracic spine at T6-7.  

The Veteran has appealed the initial rating assigned for the service-connected lumbar spine disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board remanded the case for additional development in March 2017.  While the case was in remand status, in June 2017, the RO increased the initial rating for the service-connected lumbar spine disability from zero percent to 10 percent, effective in October 2009.  The RO also increased the rating to 20 percent, effective August 12, 2016, followed by a decrease to 10 percent, effective March 11, 2017.  

Accordingly, "staged" ratings were created.  Hart v Mansfield, 21 Vet. App. 505 (2007).  However, as the assigned increases did not represent the maximum rating available for the lumbar spine disability, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO also granted a separate evaluation of 10 percent for the neurological manifestations of the lumbar spine disability radiating into the right lower extremity, as well as a 10 percent evaluation for the left lower extremity in a rating decision issued in June 2017, but the Veteran has not appealed those evaluations.  Therefore, the lumbar spine increased rating claim on appeal is as listed on the title page.

Neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant has had thoracic neuritis at T6-T7 at any time during the appeal period.

2.  Throughout the appeal period, the appellant's lumbar spine disability has been rated as lumbar intervertebral disc syndrome with scoliosis.

3.  Forward flexion of the appellant's thoracolumbar spine has not been limited to 30 degrees or less at any time during the appeal period.

4.  Ankylosis of the appellant's thoracolumbar spine has not been demonstrated at any time during the appeal period.

5.  No incapacitating episodes due to the orthopedic manifestations of the appellant's lumbar spine disability have been demonstrated at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for thoracic neuritis at T6-T7 have not been met.  38 U.S.C. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for an initial evaluation of 20 percent, but not more, have been met for the orthopedic manifestations of the appellant's lumbar spine disability.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The appellant's lumbar spine increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The March 2015 Board remand instructed the RO to review the evidence of record and issue a supplemental statement of the case (SSOC) if the RO continued to deny either claim.  The RO issued an SSOC in June 2017.  Therefore, substantial compliance has been achieved. 

Neither the Veteran nor his agent has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  The Merits of the Claims

The appellant maintains that he is entitled to service connection for thoracic neuritis at T6-T7.  The appellant also contends that the severity of his lumbar spine orthopedic disability is not reflected in the currently assigned staged evaluations of 10 percent and 20 percent.  He has provided written statements to that effect.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Service connection for thoracic neuritis at T6-T7

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases such as organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that he underwent treatment for thoracic neuritis at T6-T7 in June 2009.  A June 23, 2009 physical therapy note states that the appellant reported not having had any symptoms since his last treatment.  The appellant underwent a VA medical examination on September 24, 2009.  The examiner stated that the appellant's thoracic neuritis at T6-T7 had resolved.

Post-service, the appellant was treated in private, military and VA facilities for various complaints.  However, while the appellant was noted to have had a history of thoracic neuritis at T6-T7, there is no indication that he was ever diagnosed with, or treated for, that problem after June 2009.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appellant has reported experiencing occasional sharp stabbing pains in the rib cage area that he attributes to thoracic neuritis at T6-T7; however, he is already service-connected for a right rib disability.  In addition, no diagnosis of any thoracic neuritis at T6-T7 is found in the private, military or VA treatment records dated between 2009 and 2017.  As such, there is no report that could serve to show a current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement requires evidence of the claimed disability at the time of claim as opposed to some time in the remote past); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by evidence near the time of a claim for service connection).

In addition, there is no clinical evidence to support the conclusion that any chronic thoracic neuritis at T6-T7 resulted from any incident of active service.  None of the medical evidence of record establishes that the appellant had any thoracic neuritis at T6-T7 at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The most probative competent credible evidence supports finding that the appellant does not currently have any chronic thoracic neuritis at T6-T7 and that no such disorder has been demonstrated at any time since his discharge from service in October 2009.  The appellant does not currently have any diagnosed thoracic neuritis at T6-T7 as demonstrated by VA medical examination, by his VA and military medical treatment records and by the private medical evidence of record.  Therefore the appellant does not have a current disability of thoracic neuritis at T6-T7.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Increased initial rating for the lumbar spine disability

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

The appellant appealed the initial evaluation assigned for his lumbar spine disability addressed here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the orthopedic manifestations of the lumbar spine disability at any pertinent time, to include whether a higher rating currently is in order.

Review of the medical evidence of record reveals that the appellant's lumbar spine was radiographically examined on September 18, 2009.  The associated report states that the appellant had a scoliotic curvature of the thoracolumbar spine.  Review of the rating decision issued in January 2010 reveals that the RO granted service connection for "disc disease, mild L4-5 and L5-S1 with scoliosis, lumbar".  The rating decision issued in June 2017 reflects that the appellant's service-connected lumbar spine disability is still described as "disc disease, mild L4-5 and L5-S1 with scoliosis, lumbar".  In addition, a July 2012 report from the Landstuhl Medical Center indicates that the appellant exhibited lumbar spine muscle spasms and the report from the VA examination conducted in August 2016 includes a diagnosis of lumbar scoliosis as well as a finding of lumbar spine guarding.  The report of the March 2017 VA medical examination indicates that the appellant reported experiencing ongoing back pain with difficulty walking, standing and sitting during flare-ups or with repeated use over time.  There was tenderness in the paraspinal muscles in the lumbar area.  The appellant was noted to have pain in the lower back with active, passive and repetitive motion and in weight-bearing and non-weight-bearing.

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran's claim is for a lumbar spine disability, the examinations of record do not contain findings of PROM, or motion on weight bearing.  However, the Board finds that the examinations of record are too remote to enable a probative finding as to the state of the appellant's passive motion and motion on weight bearing.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The evidence of record does demonstrate that the appellant has complained of back pain since October 2009.  He has taken medication for his back pain, as well as anti-inflammatory medication and medication for muscle spasms (Flexeril).  In addition, the appellant's statements about his pain, pain on use, additional restrictions during flare-ups and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain, and objective medical evidence has indicated that the appellant sought treatment for his spinal pain and spasms.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic spinal symptomatology of muscle spasms, tenderness to palpation of the lumbar paraspinal muscles, guarding of the lumbar spine, pain, pain on motion and limitation of motion due to pain with use and/or with flare-ups along with the diagnosis of scoliosis does approximate the schedular criteria for an evaluation of 20 percent for the lumbar spine disability and has done so throughout the appeal period.  The pain and functional limitations caused by the orthopedic manifestations of the lumbar spine disability are contemplated in the evaluation for the orthopedic symptomatology of the thoracolumbar spine that is represented by the initial 20 percent rating currently in effect from October 2009 to the present. 

However, an initial rating in excess of 20 percent is not warranted.  There is no evidence of record indicating that the appellant has ever experienced any ankylosis of the thoracolumbar spine of any kind at any time since his October 2009 discharge from service, nor has he demonstrated forward flexion limited to 30 degrees or less.  The VA examination reports of record reflect that the appellant exhibited 60 degrees of forward flexion at worst.  In addition, no incapacitating episodes due to the lumbar spine disability are documented in the evidence of record.  Therefore, pursuant to the criteria enumerated in Diagnostic Codes 5003, 5237 and 5243, the appellant has not met the schedular criteria at any time during the appeal period for an initial evaluation in excess of 20 percent for his service-connected lumbar spine disability.

The Board has considered the appellant's statements about his lumbosacral spine.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided, for example, in the VA examination reports) directly address the criteria under which the low back disability is evaluated.  Furthermore, the initial 20 percent evaluation currently assigned is based in part on the appellant's statements about the pain and limitation of motion associated with his low back disability, to include during flare-ups and with repetitive use as per DeLuca.

The findings set forth above most closely approximate those necessary for the 20 percent evaluation for the lumbosacral spine; these findings have been reflected in the clinical record going back to October 2009.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point during the appeal period.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's lumbosacral spine orthopedic symptomatology or clinical findings that warrant the assignment of any additional staged rating for the orthopedic manifestations of the low back disability.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation of 20 percent, but not more, is warranted for the Veteran's lumbar spine disability beginning in October 2009 (the effective date of the original grant of service connection).


ORDER

Entitlement to service connection for thoracic neuritis at T6-T7 is denied.

Entitlement to an initial evaluation 20 percent, but not more, for the orthopedic manifestations of the service-connected lumbar spine disability is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


